

114 S3216 IS: To repeal the Act entitled “An Act to confer jurisdiction on the State of Iowa over offenses committed by or against Indians on the Sac and Fox Indian Reservation”.
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3216IN THE SENATE OF THE UNITED STATESJuly 14, 2016Mr. Grassley (for himself, Mrs. Ernst, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo repeal the Act entitled An Act to confer jurisdiction on the State of Iowa over offenses committed by or against Indians on
			 the Sac and Fox Indian Reservation.
	
 1.RepealThe Act entitled An Act to confer jurisdiction on the State of Iowa over offenses committed by or against Indians on the Sac and Fox Indian Reservation, approved June 30, 1948 (62 Stat. 1161, chapter 759), is repealed.